                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                         DOCKET NO. 1:18-cv-00062-FDW-DSC


 COTRINNA STAMEY,                              )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )
                                               )                     ORDER
 NANCY A. BERRYHILL,                           )
 Acting Commissioner of Social Security,       )
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on the order (Doc. No. 27) and mandate (Doc. No. 28)

of the Fourth Circuit Court of Appeals. Pursuant to said order and mandate, the administrative

law judge’s decision in this matter is REVERSED and this case is REMANDED to the

Commissioner for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.
                                        Signed: July 8, 2019
